Title: To Benjamin Franklin from Anne-Louise Boivin d’Hardancourt Brillon de Jouy, 13 October 1782
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 13 octobre a la thuillerie [1782]
Comment estes vous mon bon papa? Jamais il ne m’en a tant coutté de m’éloigner de vous, chaques soirs il me semble que vous seriés bien aise de me voir, et chaques soirs je pense a vous; lundi 21 j’irai vous retrouver, j’espere qu’alors vous serés bien Sur vos jambes et que le thé du mercredi samedi, et celui du dimanche matin reprendront tout leur lustre. Je vous mennerai la bonne évésque, mon gros mari nous fera rire, nos enfans rirons ensemble le grand voisin pérsiflera, les abbés la roche et morelét mangeront tout le beure, mde grand son aimable niéce et Mr grand ne nuirons pas a la societé, le pére pagin jouera dieu d’amour sur le violon, moi la marche au piano, vous petits oiseaux sur l’harmonica, óh mon ami voyons dans l’avenir de belles et bonnes jambes pour vous, et ne pensons plus a la mauvaise qui vous a tant pérsecuté; aprés le mal on jouit mieux du bien, la vie est semée de l’un et de l’autre qu’elle varient sans cesse, ce qu’elle ne peut empêcher d’estre égalle, uniforme, c’est ma tendrésse pour vous, que les tems, les lieux, les évenemens n’altéreront jamais:
Ma mére et toute ma famille se rappéllent a votre souvenir:
J’ai eu de vos nouvélles par le voisin, mais il m’en faut absolument de vous:
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
